DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US Publication No. 2017/0221891).
Regarding claim 1, Chen discloses a semiconductor device, comprising:
an active pattern (5) on a substrate (3), the active pattern extending in a first direction
a gate electrode (14/16) on the active pattern, the gate electrode extending in a second direction intersecting the first direction and including a first portion (14) and a second portion (16) arranged along the second direction
a first contact plug (65) on the gate electrode, the first contact plug being connected to a top surface of the second portion (16) of the gate electrode
a source/drain region (50) in the active pattern on a sidewall (30) of the gate electrode
a source/drain contact (60) on the source/drain region, a height of a top surface of the source/drain contact (60) being higher than a top surface of the first portion of the gate electrode and lower than the top surface of the second portion of the gate electrode (Figure 1B)
Regarding claim 2, Chen discloses a second contact plug (66) on the source/drain contact, the second contact plug being connected to the top surface of the source/drain contact (55).
Regarding claim 3, Chen discloses a height of a bottom surface of the second contact plug (66) is higher than a height of the top surface of the first portion (14) of the gate electrode.
Regarding claim 4, Chen discloses a height of a bottom surface of the first contact plug (65) is higher than the height of the top surface (55) of the source/drain contact (Figure 8).
	Regarding claim 5, Chen discloses on the gate electrode, a gate capping pattern (20) extending in the second direction, the first contact plug being connected to the top surface of the second portion of the gate electrode (10) through the gate capping pattern (Figures 5-6).
Regarding claim 6, Chen discloses a thickness of a first portion of the gate capping pattern on the first portion of the gate electrode is greater than a thickness of a second portion of the gate capping pattern on the second portion of the gate electrode (Figure 5).
Regarding claim 7, Chen discloses the source/drain contact (55) extends in the second direction (Figure 5).
Regarding claim 8, Chen discloses the active pattern includes a fin-shaped pattern protruding from a top surface of the substrate and extending in the first direction (Figure 1D).
Regarding claim 9, Chen discloses the active pattern includes a wire pattern spaced apart from the substrate and extending in the first direction (Figures 6A-6B).
Regarding claim 10, Chen discloses the active pattern includes a first channel pattern (5) and a second channel pattern spaced apart from each other and extending in the first direction (Figure 6A).

an active pattern (5) on a substrate (3), the active pattern extending in a first direction
a gate electrode (14/16) on the active pattern, the gate electrode extending in a second direction intersecting the first direction (Figure 1B)
a first contact plug (65) on the gate electrode, the first contact plug being connected to the gate electrode
a source/drain region (50) in the active pattern on a sidewall of the gate electrode
a second contact plug (60) on the source/drain region, the second contact plug being connected to the source/drain region
wherein the gate electrode (14/16) includes a first portion (14) arranged along the first direction with the second contact plug and a second portion (16) arranged along the second direction with the first portion and directly connected to the first contact plug (Figure 1B)
wherein a height of a top surface of the second portion (16) of the gate electrode is higher than a height of a top surface of the first portion (14) of the gate electrode
Regarding claim 12, Chen discloses a height of a bottom surface of the first contact plug (65) is higher than a height of a bottom surface of the second contact plug (60) (Figure 8).
Regarding claim 13, Chen discloses a source/drain contact (55) between the source/drain region (50) and the second contact plug (66), wherein a height of a top surface of the source/drain contact (55) is higher than a height of the top surface of the first portion of the gate electrode and lower than a height of the top surface of the second portion of the gate electrode (Figure 1B).
Regarding claim 14, Chen discloses a gate spacer extending along a sidewall (30) of the gate electrode, wherein a sidewall of the second contact plug is spaced apart from a sidewall of the gate spacer (Figure 1B).

Regarding claim 16, Chen discloses a semiconductor device, comprising:
a first active pattern (5) on a substrate (3), the first active pattern extending in a first direction
a first gate electrode (14/16) on the first active pattern, the first gate electrode extending in a second direction intersecting the first direction and including a first portion (14) and a second portion (16) arranged along the second direction
a first contact plug (65) connected to a top surface of the second portion of the first gate electrode
a first source/drain region (50) in the first active pattern on a first sidewall of the first gate electrode (14/16)
a first source/drain contact (60) on the first sidewall of the first gate electrode and on a top surface of the first source/drain region
a second contact plug (66) connected to a top surface of the first source/drain contact
wherein a height of a bottom surface of the first contact plug (65) is higher than a height of a top surface of the first source/drain contact (60) (Figure 1B)
wherein a height of a bottom surface of the second contact plug (65) is lower than a height of a top surface of the first portion of the first gate electrode (60) (Figure 1B)
Regarding claim 17, Chen discloses a second active pattern (5) on the substrate, the second active pattern being arranged along the second direction with the first active pattern and extending in the first direction (Figure 11); and a second source/drain region (50) in the second active pattern on the first sidewall of the first gate electrode, wherein the first source/drain contact extends in the second direction to connect the first source/drain region to the second source/drain region (Figure 11).

Regarding claim 19, Chen discloses a dummy pattern on the substrate, the dummy pattern being arranged along the second direction with the first active pattern and extending in the first direction; and a second active pattern on the substrate, the second active pattern being spaced apart from the first active pattern with the dummy pattern interposed therebetween and extending in the first direction, wherein the first contact plug does not overlap the dummy pattern (paragraphs 23-24; Figure 11).
Regarding claim 20, Chen discloses a second gate electrode on the second active pattern, the second gate electrode being spaced apart from the first gate electrode with the dummy pattern interposed therebetween and extending in the second direction; and a second source/drain contact on a first sidewall of the second gate electrode, the second source/drain contact being spaced apart from the first source/drain contact with the dummy pattern interposed therebetween (paragraphs 23-24; Figures 1D and 11).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yiang et al. (US Publication No. 2015/0123181) discloses an epitaxial S/D region (121) with a top surface of the contact between a first gate portion (120AT) and a second gate portion (120BT).  Tsai et al. (US Publication No. 2018/0315652) discloses a top of a S/D contact intersecting the middle of the gate (Figure 13).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      3/13/2021               Examiner, Art Unit 2897